DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 01/22/2019 is being considered in the examination of this application.
Election/Restrictions
3.	Applicant's election with traverse of invention/Group I and Species I in the reply filed on 12/20/2021 is acknowledged. The traversal is on the ground(s) that “Independent claims 1, 13 and 26 are generic to all species.  Since the independent claims are generic to all species, and the independent claims are open ended, Applicant submits that all claims 1-13 and 26-29 are generic as well.  The premise of “species” in claims is well suited to chemical cases but is not well suited for mechanical cases such as the pending application.”. This is not found to be persuasive because the species require a different field of search (e.g. searching different classes/subclasses or employing different search strategies or search queries). For example, species I, requires each of the engine mounts to be arranged in the precise arrangement as found in FIGS. 1-1A as well as each mount being able to react forces in a precise direction as disclosed per the disclosure, in particular there being no vertical load reaction in the aft mount. In another example, species II requires the engine mounts to be arranged in the precise arrangement as found in FIGS. 2-2A as well as each mount being able to react forces in a precise direction as disclosed per the disclosure, in particular there being no vertical load reaction in the aft mount. In another example, species III requires each of the engine mounts to be arranged in a particular arrangement that is found to be different than the arrangements required from species I,II and IV as well as the vertical aft mount being configured to react vertical loads, see para. [0032]. In another 
	The requirement is still deemed proper and is therefore made FINAL. 
4.	Claims 3-5, 11-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention II and non-elected species II-IV.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first forward mount being configured to react to forces generated”, the “aft mount being configured to react forces generated” as well as the “second forward mount being configured to react forces generated”, the “length of the second forward mount is adjustable to change a pitch of the engine relative to the structure” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate both “first fitting” and “connecting rod", see FIG. 1A.
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Sv” in FIG. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
8.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1, lines 12-14, recites the limitation “the second forward mount is offset by a distance from the first found mount such that the reaction of the first and second forward mounts to forces in the longitudinal direction reacts moments about the later direction” rendering the claim vague indefinite. The claim currently requires both the first and second mounts merely being connected between the structure and the forward part of the engine, therefore absent of any precise details 
12.	Claim 10, lines 1-2, recites the limitation “a length of the second forward mount is adjustable to change a pitch orientation of the engine relative to the structure” which renders the claim uncertain. In light of the applicant’s disclosure as well as the election of species I, it is unclear as to exactly how the second forward mount which provides a connection between the structure and the engine, per claim 1, is recited as having a length such that the length is adjustable to change a pitch orientation of the engine. Furthermore, it is unclear as to exactly how the engines pitch orientation is altered since the engine is fixedly mounted to the structure of the aircraft by the various the mounts. Absent of any supporting evidence regarding the adjustability of the second forward mount, the precise location of the second forward mount with respect to the engine as well as the adjustability of the engine’s pitch orientation, the above mentioned limitations are considered vague and indefinite. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnelz (US 20130240666 A1). 
15.	Regarding Claim 1, Schnelz discloses an engine mounting system (Abstract, para. [0065]; engine mounting system 222 as seen in and FIGS. 2-4) comprising:
	a first forward mount configured for connection between a structure of an aircraft and a first forward part of an engine of the aircraft (paras. [0073]-[0074]; a first forward mounting system of forward mounting system 310, the first forward mounting system comprising of at least elements 322/622/626 configured for connection between structure 226 of aircraft 200 and a first forward part of an engine 210 as seen in FIGS. 5-7), the first forward mount being configured to react forces generated in each of a longitudinal direction parallel to a longitudinal axis of the engine, in a lateral direction transverse to the engine, and in a vertical direction (paras. [0006]-[0007], [0011]-[0013] and [0081]-[0087]; with consideration of the coupling arrangement between first forward mount 322/622/626, engine core 304, structure 226, engine longitudinal axis 305, longitudinal thrust load 508 (i.e. X axis), side loads 502/504 (i.e. Y axis) as well as the vertical loads 506/510/512 (i.e. Z axis) relative to vertical axis 516, the first forward mount is configured to react forces generated along the XYZ (i.e. longitudinal, lateral, and vertical) direction);
an aft mount configured for connection between the structure and an aft part of the engine (para. [0070]; aft mount 312 configured connection between structure 226 and an aft part of engine 210 as seen in FIGS. 4-5), the aft mount being configured to react forces generated in the lateral direction and to react moments about the longitudinal direction (paras. [0006]-[0007], [0011]-[0013] and [0081]-[0087]; with consideration of the coupling arrangement between the aft mount 312, engine core 304, structure 226, engine longitudinal axis 305, longitudinal thrust load 508 (i.e. X axis), side loads 502/504 (i.e. Y axis) as well as the vertical loads 506/510/512 (i.e. Z axis) relative to vertical axis 516, the first forward mount is configured to react forces generated along in the lateral direction and to react moments about the longitudinal direction); and 
a second forward mount configured for connection between the structure and a second forward part of the engine (paras. [0073]-[0074]; a second forward mounting system of forward mounting system 310, the first forward mounting system comprising of at least elements 318/320 and configured for connection between structure 226 of aircraft 200 and a second forward part of engine 210 as seen in FIGS. 5-7), the second forward mount being configured to react forces generated in the longitudinal direction; wherein the second forward mount is offset by a distance from the first forward mount such that the reaction of first and second forwards mounts to forces in the longitudinal direction reacts moments about the lateral direction (paras. [0006]-[0007], [0011]-[0013] and [0081]-[0087]; with consideration of the coupling arrangement between second forward mount 322/622/626, engine core 304, structure 226, engine longitudinal axis 305, longitudinal thrust load 508 (i.e. X axis), side loads 502/504 (i.e. Y axis) as well as the vertical loads 506/510/512 (i.e. Z axis) relative to vertical axis 516, the second forward mount is configured to react forces generated in the longitudinal direction, and the second forward mount being offset by a distance from the first forward mount as seen in FIGS. 3-5 such that the reaction of the first and second mounts to forces in the longitudinal direction reacts moments about the lateral direction).
16.	Regarding Claim 2, Schnelz discloses the engine mounting of claim 1, wherein the first forward part of engine (210) comprises a forward part of a core of the engine (para. [0069]; a forward part of a core 304 of engine 210 as seen in FIG. 6), the aft part of the engine (210) comprises an aft part of the core (FIG. 5), and the second forward part of the engine (210) comprises a fan casing (para. [0080]; fan casing 302) of the engine radially outward from the longitudinal direction of the engine (FIGS. 3-5) with respect to the first forward mount (322/622/626).
17.	Regarding Claim 6, Schnelz discloses the engine mounting system of claim 1, wherein the second forward mount (318/320) comprises a connecting rod (para. [0083]; connecting rod 509 as seen in FIGS. 6 and 10) extending generally in the longitudinal direction (FIGS. 3-6) between the structure (226) and the fan casing (302).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnelz (US 20130240666 A1), in view of Rodgers et al. (US 5746391 A), hereinafter “Rodgers”. 
20.	Regarding Claim 10, Schnelz is silent regarding a length of the second forward mount is adjustable. 
	Rodgers discloses an engine mounting system (Rodgers Abstract and FIG. 3) comprising a forward mounting having a length to change a pitch orientation of the engine relative to the structure (c. 5, ln. 62 - c. 6, ln. 30; forward mount 142 having a length in link 56 which is adjustable via pneumatic ram 88 to change a pitch a pitch orientation of engine 10 relative to structure 40 as seen in FIGS. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Schnelz to use the arrangement Rodgers, as a known adjustable engine mount and structure arrangement for the purpose of providing means for active damping and optimizing the control over the dynamic behavior of aircraft engine and loads experienced by the aircraft engine supporting structure (Rodgers c. 6, ln. 9-30).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objects and 112(b) rejections. 





Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Jule et al. (US 6397161 B1), Diochon et al. (US 7770840 B2) and Diochon et al. (Us 7971825 B2) discloses a first and second forward mount as well as an aft configured to react forces and moments.  
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642